DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. The Applicant again argues that the 112(f) interpretation should be withdrawn since there is an absence of the word “means” and also since structure is inherent from the language of “wherein the measurement device is connected substantially online to the planning device”. The Examiner again notes that per the MPEP § 2181, subsection I the presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Since the claims cite a measurement device following by the function of the measurement device (to measure the epithelium thickness), they would invoke 112(f) interpretation. The Examiner also notes that even though it is understood that the measurement device has a structure of some sort, this structure is not given in the claim.  In light of this, the 112(f) interpretation still stands. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 11, 13-14, and 17-22 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holliday (US 20170143544 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “measurement device” of claims 17 and 19 will be interpreted as an optical coherence tomographer (OCT), a Scheimpflug camera, an ultrasound measurement system, a confocal laser scanning system, or a combination of the above, as disclosed in claims 18 and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 11, 13-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 11, the Applicant has amended the claims to say “the cap incision and the lenticule incision together at least partially circumscribing and at least partially isolating a lenticule that can be removed from the cornea via the access incision”, however, it's unclear if the cap and lenticule incisions are required or if they are merely further limiting an optional incision combination. Clarification is needed. 
	Claims 13-14 and 17-22 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 11, 13-14, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 11 and 13 recite a planning device for generating control data for a treatment device for eye surgery.  The limitation of generating control data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of a “calculating processor”, nothing in the claimed elements precludes the step from practically being performed in the mind. For example, but for the “calculating processor” language, determining what incision to make and generating control data for this type of incision can be done in the mind of a physician. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Further, the claim is directed to generating control data but the data isn’t actually used. 
This judicial exception is not integrated into a practical application. The processors are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and the claims are not patent eligible.
Claims 14 and 17-22 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11, 13-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US 20140155875 A1) in view of Holliday (US 20170143544 A1).
	In regards to claim 11, Bergt discloses a planning device for generating control data for a treatment device for eye surgery, which generates at least one incision in a cornea by application of a laser device (Abstract discloses a planning device for a treatment device), the planning device comprising:
	a calculating processor that determines the at least one incision in the cornea selected from a group consisting of a cap incision, a lenticule incision, an access incision and a combination of the foregoing (Par. 0019 discloses a calculation means that determines the incision point and Par. 0056 discloses incisions on the lenticule), 
wherein the calculating processor determines the at least one incision in the cornea based on data of a refraction correction, and generates a control data set for actuating the laser device for the at least one incision in the cornea (Par. 0059 discloses control data that is generated for the refraction correction and since the received data is used to carry out refraction correction then by definition it is indicative of a desired refraction correction). 
Bergt does not disclose wherein the planning device is configured such that a prior change in thickness of a corneal epithelium is considered in planning and wherein the data for a refraction correction also include data from a prior treatment including data related to the prior change in thickness of the corneal epithelium. While Bergt disclose creating a flap from the cap incision, it does not disclose wherein the cap incision and the lenticule incision together at least partially circumscribing and at least partially isolating a lenticule that can be removed from the cornea via the access incision. 
However, in the same field of endeavor, Holliday disclose a method for correcting vision in the eye (Abstract and Par. 0006) wherein the lenticule is isolated and then removed from the cornea (Par. 0021) without ablation (Par. 0015) in order to increase the curvature of a central portion of the anterior surface of the cornea to correct vision. Holliday also discloses measuring pre-surgery and post-surgery thickness of the epithelium (Par. 0066 and Fig 9) for the purpose of more precisely mapping the refractive properties of the eye. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bergt and modified them by having the planning device take epithelium thickness into account and removing the lenticule, as taught and suggested by Holliday, for the purpose of more precisely performing optical correction since the epithelium will ablate at a different rate.
	In regards to claim 13, the combined teaching of Bergt and Holliday as applied to claim 11 discloses the planning device for generating control data for a treatment device according to claim 11, wherein the change in thickness comprises a thickening caused substantially by a prior treatment (Par 0066 and Fig 9 of Holliday). 
	In regards to claim 14, the combined teaching of Bergt and Holliday as applied to claim 11 discloses a treatment device for eye surgery, comprising:  a laser device, which generates the at least one incision in the cornea by application of a laser beam in accordance with control data (Par. 0002 of Bergt discloses a laser device that can generate an incision), and the planning device for generating control data as claimed in claim 11 (See claim 11 rejection).
	In regards to claim 19, the combined teaching of Bergt and Holliday as applied to claim 14 discloses the system according to claim 14, further comprising a measurement device that measures the epithelium thickness and is operably connected to the planning device (Par. 0059 of Bergt discloses a measurement device that can measure the eye and is connected to the planning device). 
	In regards to claim 20, the combined teaching of Bergt and Holliday as applied to claim 19 discloses the system according to claim 19, further wherein the measurement device that measures the epithelium thickness is selected from a group consisting of an optical coherence tomographer (OCT), a Scheimpflug camera, an ultrasound measurement system, a confocal laser scanning system and a combination of the foregoing (Par. 0017 of Bergt discloses the use of an OCT or a confocal laser scanning system). 
	In regards to claim 22, the combined teaching of Bergt and Holliday as applied to claim 19 discloses the system according to claim 19, wherein the measurement device is connected substantially online to the planning device (Par. 0045 of Bergt discloses wireless connections can be made for the device and since this limitation is unclear, the wireless communication of data reads on this claim)
	In regards to claim 17, the combined teaching of Bergt and Holliday as applied to claim 11 discloses the system according to claim 11, further comprising a measurement device that measures the epithelium thickness and is operably connected to the planning device (Par. 0059 of Bergt discloses a measurement device that can measure the eye and is connected to the planning device). 
	In regards to claim 18, the combined teaching of Bergt and Holliday as applied to claim 17 discloses the system according to claim 17, further wherein the measurement device that measures the epithelium thickness is selected from a group consisting of an optical coherence tomographer (OCT), a Scheimpflug camera, an ultrasound measurement system, a confocal laser scanning system and a combination of the foregoing (Par. 0017 of Bergt discloses the use of an OCT or a confocal laser scanning system).
	In regards to claim 21, the combined teaching of Bergt and Holliday as applied to claim 18 discloses the system according to claim 18, wherein the measurement device is connected substantially online to the planning device (Par. 0045 of Bergt discloses wireless connections can be made for the device and since this limitation is unclear, the wireless communication of data reads on this claim)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



                                                                                                                                                                                                    /NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        02 June 2022